Citation Nr: 1027210	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to June 1960, 
and from June 1963 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing at the RO in 
March 2010, and a transcript from such hearing has been 
associated with the claims file.  The Veteran subsequently 
submitted additional evidence in support of his claim.  
Generally, when the Board receives pertinent evidence that was 
not considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement.  38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  It is unclear whether the Veteran 
waived AOJ review of such evidence during the March 2010 hearing.  
However, as the Board's decision herein to grant a TDIU 
constitutes a complete grant of the benefit sought on appeal, he 
will not be prejudiced by a review of such evidence at this time, 
without referral to the AOJ.


FINDINGS OF FACT

1.  The Veteran has had an overall combined rating of 70 percent 
or more for the entire course of the appeal, with a 60 percent 
rating for the single disability of coronary artery disease prior 
to November 30, 2007, and a 70 percent rating for disabilities 
associated with diabetes from November 30, 2007, forward, thereby 
meeting the schedular percentage threshold criteria for a TDIU.

2.  Resolving all reasonable doubt in the Veteran's favor, he has 
been unemployable due solely to his service-connected 
disabilities for the entire course of the appeal.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant a TDIU constitutes a full 
grant of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

A total disability rating may be granted where the schedular 
rating is less than 100 percent if a veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Generally, to be eligible for a 
TDIU, the following percentage thresholds must be met: if there is 
only one service-connected disability, it shall be ratable at 60 
percent or more; if there are two or more service-connected 
disabilities, there must be at least one disability rated at 40 
percent or more and sufficient additional disabilities to bring 
the combined overall rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  However, if these threshold criteria are 
not met, but the evidence reflects that a veteran is unemployable 
by reason of service-connected disabilities, the case must be 
submitted to the Director, Compensation and Pension Service, for 
extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

In this case, the Veteran is service-connected for degenerative 
joint disease of the right knee, bilateral hearing loss, diabetes 
mellitus Type II (diabetes), coronary artery disease, peripheral 
vascular disease and peripheral neuropathy of both lower 
extremities of both lower extremities, and erectile dysfunction.  
The Veteran's diabetes has been rated as 20 percent disabling for 
the entire course of the appeal.  His coronary artery disease was 
rated as 60 percent disabling for the period prior to November 30, 
2007, and 30 percent disabling from that date forward.  Service 
connection was granted for peripheral vascular disease and 
peripheral neuropathy, with a disability rating of 20 percent and 
10 percent for each lower extremity, respectively, effective on 
October 22, 2007.  Erectile dysfunction was also granted effective 
on that date, but it has been rated as noncompensably disabling.  
The Veteran's right knee has been rated as 10 percent disabling, 
and hearing loss has been rated as noncompensably disabling, for 
the entire course of the appeal.

The Veteran has had a combined overall disability rating of 70 
percent or more for the entire course of the appeal.  With respect 
to a single disability in combination, his coronary artery disease 
alone was rated as 60 percent disabling prior to November 30, 
2007, thereby satisfying the percentage threshold criteria for 
that period.  For the period beginning November 30, 2007, such 
disability was reduced to 30 percent disabling, and no other 
single disability was rated as at least 40 percent disabling.  

However, for TDIU purposes, when determining whether there is one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as a single 
disability: (1) disabilities of one or both upper extremities, or 
of one or both lower extremities, including the bilateral factor, 
if applicable; (2) disabilities resulting from common etiology or 
a single accident; (3) disabilities affecting a single body 
system; (4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Other than his hearing loss and right knee disabilities, all of 
the Veteran's service-connected disabilities are associated with 
his diabetes.  Therefore, they stem from a common etiology and are 
considered as a single disability for the purposes of his TDIU 
claim.  By applying the Combined Ratings Table, the Veteran has an 
evaluation of 70 percent for his service-connected disabilities 
associated with diabetes for the period beginning November 30, 
2007.  See 38 C.F.R. §§ 4.25, 4.26.  

Accordingly, with an overall combined rating of 70 percent or more 
for the entire course of the appeal, a 60 percent rating for 
coronary artery disease prior to November 30, 2007, and a 70 
percent rating for disabilities associated with diabetes from 
November 30, 2007, forward, the Veteran meets the schedular 
percentage threshold criteria under 38 C.F.R. § 4.16(a).  The 
remaining question is whether he is unemployable solely due to his 
service-connected disabilities.

In determining unemployability for VA purposes, consideration may 
be given to the veteran's level of education, special training, 
and previous work experience, but not to age or any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a 
TDIU, the record must reflect some factor which takes the 
veteran's case outside the norm of his or her service-connected 
disabilities.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough, as a high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 
4.15, 4.16(a)).  However, a veteran need not show 100 percent 
unemployability in order to be entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this regard, the Veteran reports that he has not worked since 
May 1999.  He was granted disability benefits from the Social 
Security Administration (SSA) effective in May 1999 based on his 
coronary artery disease.  The Veteran asserts that he is 
unemployable primarily as a result of such disability, as he has 
not worked since he suffered a heart attack and was put on weight 
and activity restrictions by his treating providers.  However, 
the Veteran further asserts that his right knee disability 
affects his overall function and employability.  See, e.g., March 
2010 hearing transcript.

Although the Veteran's SSA claim was processed several years 
prior to the receipt of his claim for a TDIU, the decision and 
records associated with the earlier claim are instructive as to 
his functional capabilities prior to the examinations conducted 
in 2007 in connection with this appeal, as summarized below.  
Moreover, the Veteran appears to claim that the severity of his 
disabilities has been essentially the same or worse since after 
his May 1999 heart attack.

In an August 1999 questionnaire associated with his SSA claim, 
the Veteran reported that he has slight chest pain when he gets 
stressed or worried due to his heart condition.  He further 
reported that he was unable to strain and could not do any heavy 
lifting, meaning 20 pounds.  The Veteran stated that he starts 
sweating and gets dizzy when he his fatigued or tired.  He 
further stated that he starts to have chest pain after walking 
for about 15 minutes or when he gets excited or stressed, and his 
symptoms are relieved by rest.  The Veteran reported prior 
employment as a data/computer/phone service representative and a 
computer technician from October 1978 through May 1999.  He 
explained that his most recent employment as a computer 
technician involved repairing computers and other equipment in a 
computer shop building.  The Veteran reported that he frequently 
lifted computer equipment weighing 25 pounds while moving them 
between various locations.  Similarly, he stated that he would 
handle, grab, or grasp big objects for 2 1/2 hours per day, or all 
day during busy times.  He further reported that he would walk 
and stand for an average total of 2 hours each per day, sit and 
crouch for 30 minutes each, and stoop and crawl for 15 minutes 
each.  The Veteran's descriptions of previous employment involved 
similar duties and activities.
 
In a February 2000 functional assessment pertaining to the SSA 
claim, a physician opined that the Veteran's exertional 
limitations were to occasionally lifting or carrying 50 pounds 
and to frequently lifting or carrying 25 pounds, he could sit and 
stand or walk for a total of about 6 hours each in an 8-hour 
workday due to a primary diagnosis of coronary artery disease.  
The physician stated that the severity of symptoms and their 
functional effects were consistent with the medical and non-
medical evidence, including the Veteran's statements.  The 
physician reasoned that treatment records reflected that the 
Veteran had an acute myocardial infarction (heart attack) in May 
1999, as well as intermittent and angina and shortness of breath 
in November 1999.  Further, during an EKG stress test for 
ischemia in November 1999, the Veteran was able to exercise 9 1/2 
minutes, obtaining only 80 percent of predicted heart rate, 
before the test was terminated due to exhaustion.  There was good 
physical fitness but inadequate chronotropic response to exercise 
secondary to beta blocker therapy.

In a November 2000 assessment associated with the SSA claim, the 
Veteran's treating private cardiologist opined that he was 
limited to lifting or carrying a maximum of 20 pounds 
occasionally and a maximum of 10 pounds frequently.  The 
cardiologist further opined that standing and walking were not 
affected, pushing and pulling were mildly affected, and the 
Veteran could occasionally stoop, kneel, climb, balance, or 
crouch, but he could never crawl.  The cardiologist stated that 
the Veteran should avoid prolonged exposure to sun, as well as 
working in hot and humid or extremely cold environments.  All of 
these limitations were due to the Veteran's coronary artery 
disease and exertional angina.

In a February 2001 decision, an SSA adjudicator found that the 
Veteran had been totally disabled due to coronary artery disease 
since May 1999.  The adjudicator noted that the Veteran testified 
at an administrative hearing that his last work as a computer 
technician terminated due to recurrent angina, with symptoms of 
shortness of breath and anxiety, and he subsequently had a heart 
attack.  The adjudicator found that the evidence, including that 
summarized above, established that the Veteran was capable of 
performing sedentary work except for walking more than 2 hours in 
an 8-hour day and lifting more than 20 pounds.  The adjudicator 
further found that the Veteran could not return to any past 
employment because even his least demanding past position 
required prolonged standing, which was inconsistent with his 
current functional capability.  Additionally, the adjudicator 
found that the Veteran had a high school education and a skilled 
work background, but no transferable skills consistent with his 
current functional capability.  
 
The Veteran was afforded VA-contracted (QTC) examinations 
pertaining to each of his service-connected disabilities in 2007.  
At an August 2007 audiological examination, the Veteran reported 
difficulty understanding conversational speech, especially in the 
presence of background noise. 	He did not claim that his hearing 
loss had any particular effect on his employability.  At an 
October 2007 general examination, which assessed all other 
service-connected disabilities, the Veteran reported symptoms of 
numbness and tingling in the feet and toes, easy fatigue, and 
claudication (limping) after walking 30 yards on level ground at 
2 miles per hour.  See Dorland's Illustrated Medical Dictionary 
375 (31st ed. 2007).  He further reported constant pain, 
weakness, swelling, and locking of the right knee while standing 
and walking.  The Veteran stated that he was unable to climb 
stairs and had difficulty walking long distances due to knee 
pain.  The examiner confirmed that joint function was limited by 
pain, fatigue, weakness, lack of endurance and pain after 
repetitive use.  Although the examiner stated that the Veteran 
was currently employed in data services, which he had performed 
since 1999, the other evidence of record refutes this statement.  
When questioned as to the functional effect of his service-
connected disabilities, the examiner opined that the Veteran has 
difficulty due to right knee pain.  In an addendum, the examiner 
further opined that occupations requiring physical activity such 
as lifting, walking, and a lot of movement would be limited by 
the Veteran's right knee disability and diabetes-related vascular 
problems.  The examiner further opined that sedentary employment 
and activity would be allowed.  The Board notes that it does not 
appear that the QTC examiners reviewed any of the Veteran's post-
service treatment records, including records pertaining to his 
heart condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (the VA examiner must be fully cognizant of the 
claimant's past medical history); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (an adequate VA examination must consider prior 
medical treatment records so that the evaluation of the claimed 
disability will be a fully informed one).

At the March 2010 hearing, the Veteran and his wife testified 
that they believe his service-connected disabilities have 
worsened since the examinations in 2007.  In particular, the 
Veteran stated that his heartbeat is now irregular and 
accelerates "whenever it feels like it."  He further stated 
that his toes are now all numb, his feet are "getting there," 
and some of his fingers are "kind of numb" and cold, which he 
associates with his diabetes and circulation problems.  The 
Veteran testified that his diabetes is now "uncontrollable" and 
his VA providers want to start him on insulin.  Additionally, the 
Veteran reported that his cardiologist told him not to lift 
anything more than a gallon of milk, and to avoid prolonged 
sitting, prolonged standing, squatting, kneeling, and working in 
hot or cold conditions.  He also testified that his right knee 
was "killing" him from sitting during the hearing.  The 
Veteran's wife testified that he gets short of breath easily and 
more often than previously, he is unable to kneel or do anything 
with his knees, and he cannot walk for any extended length 
(further than around the block) due to his knees and breathing 
problems.  She further testified that the Veteran has told her 
that his hands and feet are numb and cold all the time.  She had 
also noticed more problems with the Veteran's hearing.

In addition to the lay evidence from the Veteran and his wife, 
and the medical evidence associated with his SSA claim, the 
evidence of record includes a limited amount of VA and private 
treatment records.  Treatment records dated from January 2007 
through March 2010 confirm continued treatment for numbness in 
the bilateral lower extremities, right knee pain, and symptoms of 
coronary artery disease.  Additionally, the Veteran has reported 
that he had an appointment in April 2010 for another angiogram 
due to his accelerating and irregular heartbeat.  The Board notes 
that VA treatment records prior to January 2007, and private 
treatment records for the period from November 2000 through March 
2009, specifically including cardiology records, have not been 
requested or obtained.  However, the Veteran is competent to 
report treatment for his disabilities, as well as what his 
treating providers told him.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Veteran and 
his wife are competent, as lay witnesses, to testify to the 
observable symptoms of his disabilities.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994).  Further, the Board finds the 
testimony of the Veteran and his wife as to such matters to be 
credible, as it is generally consistent with the other relevant 
evidence of record, as summarized above.  

Resolving all reasonable doubt in the Veteran's favor, and 
considering his level of education, special training, and 
previous work experience, the Board finds that he has been unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities throughout the course of 
the appeal.  

Specifically, applying the benefit of the doubt rule, the lay and 
medical evidence reflects that the Veteran's compensably rated 
service-connected disabilities of coronary artery disease, 
diabetes, peripheral vascular disease and peripheral neuropathy 
of both lower extremities, and right knee arthritis, when 
considered together, have affected his functional capacity to 
essentially the same extent throughout the appeal, with possibly 
higher severity since 2007.  In particular, the Veteran has 
reported difficulty lifting items heavier than 20 pounds, 
difficulty walking for more than 15 minutes or around the block, 
due to shortness of breath associated with his coronary artery 
disease, right knee pain and limitation of motion, and vascular 
problems with the lower extremities. Further, his treating 
cardiologist indicated in 2000 that the Veteran should be limited 
to lifting or carrying no more than 10 pounds frequently due to 
his coronary artery disease, and the Veteran has reported that 
such weight restrictions have continued throughout the appeal.  
The 2007 QTC examiner also opined that the Veteran's employment 
in occupations requiring physical activity such as lifting and 
walking would be limited by his right knee disability and 
diabetes-related vascular problems.  

The Board acknowledges that both the SSA adjudicator (based on 
lay and medical evidence) and the 2007 QTC examiner opined that 
the Veteran would be able to perform sedentary employment.  As 
noted above The Board further acknowledges that aspects of the 
Veteran's previous occupations involve sedentary activities.  
However, the evidence reflects that his previous employment as a 
computer technician and service representative required prolonged 
standing and sitting, as well as frequent lifting and carrying of 
equipment weighing 20-25 pounds or more.  As noted above, the 
Veteran has been medically restricted to lifting no more than 10 
pounds on a frequent basis.  As such, resolving all reasonable 
doubt in the Veteran's favor, the evidence reflects that he is 
unable to perform the necessary duties of his previous 
occupations due solely to his service-connected disabilities.  
Furthermore, the SSA adjudicator found that, while the Veteran 
has special training relating to such previous occupations, he 
has no transferable skills that are consistent with his current 
disabilities.  Although SSA findings and conclusions are not 
binding on VA, they may be considered along with all other 
evidence, and there is no evidence of record indicating that such 
determination was inaccurate. 








(CONTINUED ON NEXT PAGE)


For the foregoing reasons, applying the benefit of the doubt 
rule, the Board finds that the Veteran has been unemployable for 
VA purposes throughout this appeal due solely to his service-
connected disabilities.  As he has also met the percentage 
threshold criteria pursuant to 38 C.F.R. § 4.16(a), he is 
entitled to a TDIU.

	
ORDER

A TDIU is granted. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


